STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BRADY BASS NO. 2022 CW 0469
VERSUS

DISA GLOBAL SOLUTIONS, INC.,
CONVENIENT CARE, L.L.C.
D/B/A TOTAL OCCUPATIONAL
MEDICINE, RANDY B. BARNETT,
D.O., AND PSYCHEMEDICS
CORPORATION

AUGUST 12, 2022

 

In Re: DISA Global Solutions, Inc., applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 661547.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT NOT CONSIDERED. The writ application does not include
a copy of the pertinent court minutes, in violation of Uniform
Rules of Louisiana Courts of Appeal, Rule 4-5(C) (10). The trial
court’s reasons for denying the motion and its evidentiary
rulings are not otherwise evident from the writ application. See
La. Code Civ. P. art. 966(C) (4). This court requires a copy of
the pertinent hearing transcript.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation and must
comply with Rule 2-12.2 of the Uniform Rules of Louisiana Courts
of Appeal. Any new application must be filed on or before
September 12, 2022 and must contain a copy of this ruling

 

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT